UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:5/31 Date of reporting period:2/29/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 29, 2012(Unaudited) DWS Health Care Fund Shares Value ($) Common Stocks 96.9% Health Care 96.9% Biotechnology 23.1% Acorda Therapeutics, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC* Amarin Corp. PLC (ADR)* (a) Amgen, Inc. Amylin Pharmaceuticals, Inc.* (a) ARIAD Pharmaceuticals, Inc.* (a) ArQule, Inc.* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* (a) Celgene Corp.* Dendreon Corp.* (a) Exelixis, Inc.* (a) Gen-Probe, Inc.* Gilead Sciences, Inc.* GTx, Inc.* (a) Halozyme Therapeutics, Inc.* Human Genome Sciences, Inc.* (a) Idenix Pharmaceuticals, Inc.* (a) ImmunoGen, Inc.* (a) Immunomedics, Inc.* (a) Incyte Corp.* (a) InterMune, Inc.* (a) Lexicon Pharmaceuticals, Inc.* (a) Medivation, Inc.* (a) Onyx Pharmaceuticals, Inc.* Regeneron Pharmaceuticals, Inc.* Savient Pharmaceuticals, Inc.* (a) Theravance, Inc.* (a) United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* Health Care Services 22.0% Aetna, Inc. Allscripts Healthcare Solutions, Inc.* Cardinal Health, Inc. Centene Corp.* Cerner Corp.* CIGNA Corp. Coventry Health Care, Inc.* CVS Caremark Corp. DaVita, Inc.* Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA Humana, Inc. Laboratory Corp. of America Holdings* (a) McKesson Corp. Medco Health Solutions, Inc.* Quest Diagnostics, Inc. (a) SXC Health Solutions Corp.* UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. Life Sciences Tools & Services 3.5% Illumina, Inc.* (a) Life Technologies Corp.* Thermo Fisher Scientific, Inc.* Waters Corp.* Medical Supply & Specialty 14.3% Accuray, Inc.* (a) Baxter International, Inc. (a) Becton, Dickinson & Co. CareFusion Corp.* CONMED Corp.* Covidien PLC Hologic, Inc.* Insulet Corp.* Medtronic, Inc. Merit Medical Systems, Inc.* Orthofix International NV* St. Jude Medical, Inc. (a) Stryker Corp. Thoratec Corp.* Volcano Corp.* (a) Zimmer Holdings, Inc.* (a) Pharmaceuticals 34.0% Abbott Laboratories Achillion Pharmaceuticals, Inc.* (a) Allergan, Inc. Ardea Biosciences, Inc.* Auxilium Pharmaceuticals, Inc.* (a) Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.* Forest Laboratories, Inc.* (a) Impax Laboratories, Inc.* Ironwood Pharmaceuticals, Inc. "A"* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Nektar Therapeutics* (a) Novartis AG (Registered) Optimer Pharmaceuticals, Inc.* (a) Pacira Pharmaceuticals, Inc.* (a) Pfizer, Inc. Questcor Pharmaceuticals, Inc.* (a) Roche Holding AG (Genusschein) Salix Pharmaceuticals Ltd.* Sanofi (ADR) Shire PLC (ADR) Targacept, Inc.* Teva Pharmaceutical Industries Ltd. (ADR) Valeant Pharmaceuticals International, Inc.* VIVUS, Inc.* (a) Warner Chilcott PLC "A"* Watson Pharmaceuticals, Inc.* Total Common Stocks (Cost $112,915,499) Securities Lending Collateral 13.7% Daily Assets Fund Institutional, 0.26% (b) (c) (Cost $24,192,116) Cash Equivalents 3.2% Central Cash Management Fund, 0.10% (b) (Cost $5,652,428) % of Net Assets Value ($) Total Investment Portfolio (Cost $142,760,043) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $143,148,370.At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $57,417,218.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $60,353,372 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,936,154. (a) All or a portion of these securities were on loan.The value of all securities loaned at February 29, 2012 amounted to $23,326,314, which is 13.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Biotechnology $ $
